Citation Nr: 1612415	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  10-33 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which increased the rating for the Veteran's service-connected low back disability.  Subsequent to the rating decision, jurisdiction was transferred to the RO in Louisville, Kentucky.

The matter was before the Board in July 2012, at which time it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's July 2012 remand directives, in pertinent part, if the Veteran did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), the TDIU claim was to be referred to the Director of VA's Compensation and Pension Service for consideration of entitlement to a TDIU in accordance with 38 C.F.R. § 4.16(b).

The Veteran is service connected for a low back injury (rated as 40 percent disabling), neurologic manifestations of the left lower extremity associated with the low back injury (rated as 10 percent disabling), and neurologic manifestations of the right lower extremity associated with the low back injury (rated as 10 percent disabling).  The combined disability rating is 50 percent.  Thus, the Veteran does not meet the schedular requirement for a TDIU.  However, the claim was not referred to the Director of VA's Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis as requested.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, an additional remand is necessary to comply with the prior remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Refer the TDIU claim to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b).

2.  If the TDIU remains denied, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




